         Case 1:20-cv-03848-MKV Document 37 Filed 10/15/20 Page 1 of 2

                                                                        USDC SDNY
                                                                        DOCUMENT
UNITED STATES DISTRICT COURT                                            ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                           DOC #:
                                                                        DATE FILED: 10/15/2020
 ISAEL ROBLES NAVA, individually and on behalf of
 others similarly situated,

                           Plaintiff,                                1:20-cv-03848-MKV
                           -against-                             ORDER TO SHOW CAUSE
                                                                         AND
 OPAI THAI INC. d/b/a OPAI THAI, OPAI INC. d/b/a OPAI
                                                                  SCHEDULING ORDER
 THAI, YAN BING CHEN, TINA DOE, and NOE
 CARRETERO,

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       Plaintiff commenced this action on May 18, 2020, by filing the Complaint [ECF No. 1].

Copies of the summons and Complaint were served on Defendants Opai Thai Inc. and Opai Inc.

on May 21, 2020, with proof of service filed on August 6, 2020 [ECF Nos. 14–15] and Defendants

Yan Bing Chen, Tina Doe, and Noe Carretero on August 7, 2020, with proof of service filed on

August 28, 2020 [ECF Nos. 17–19]. Defendants have failed to answer the Complaint, and the

time for answering the Complaint has expired. Thus, on September 2, 2020, the Clerk of Court

issued Certificates of Default as to all Defendants [ECF Nos. 26–30]. Plaintiff filed a Motion for

Default Judgment as to all Defendants on October 8, 2020 [ECF No. 35]. In support of the Motion,

Plaintiff filed a Declaration of Michael Faillace [ECF No. 36], with several exhibits including,

inter alia, a Declaration of Plaintiff Isael Nava Robles [ECF No. 36-12], a damages chart [ECF

No. 36-13], a documentation of attorneys’ fees and costs [ECF No. 36-14], and a Proposed

Judgment [ECF No. 36-15].

       The Court has reviewed these submissions. The documentation supporting Plaintiff’s

demand for damages is insufficient and may reflect an overcalculation of damages. Specifically,
         Case 1:20-cv-03848-MKV Document 37 Filed 10/15/20 Page 2 of 2




Plaintiff has failed to specify under which statute damages are sought. In addition, the spreadsheets

Plaintiff submitted (Exhibit M) are not clear.

       Accordingly, IT IS HEREBY ORDERED that on or before October 30, 2020, Plaintiff

shall file a further particularization of damages sought and evidentiary support for those damages.

       IT IS FURTHER ORDERED that on or before October 30, 2020, Plaintiff shall serve on

Defendants (1) this Order, (2) the Motion for Default Judgment [ECF No. 35], (3) the Declaration

of Michael Faillace [ECF No. 36] with all supporting Exhibits [ECF Nos. 36-1–36-15], and (4) the

soon-to-be-filed further particularization of damages with evidentiary support, and that Plaintiff

shall file proof of such service on or before November 6, 2020.

       IT IS FURTHER ORDERED that Plaintiff and Defendants shall appear at a Default

Judgment Hearing on December 15, 2020, at 2:00 PM. The Hearing will be held telephonically.

To join the Hearing, dial 888-278-0296 and, when prompted, enter access code 5195844.

       IT IS FURTHER ORDERED that on or before December 1, 2020, Defendants shall file

(1) a letter explaining why Default Judgment should not be entered in the amount stated in

Plaintiff’s revised particularization of damages, and (2) any opposition in response to Plaintiff’s

Motion for Default Judgment.



SO ORDERED.
                                                      _________________________________
Date: October 15, 2020                                MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
